DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I in the reply filed on 03/10/2022 is acknowledged.
Claim 9 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/10/2022.
Claims 1-8 are being examined on the merits.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Mingkui (Anti-tumor Activity of Crude Saponin from Anemone raddeana Regel, Chin J Appl Environ Biol, 2008, 14(3):378-382).
Mingkui discloses a pharmaceutical composition which comprises a plant extract having anticancer activity. Mingkui discloses crushing of the plant Anemone raddeana (see abstract) and adding water to the Anemone raddeana. Mingkui also discloses extracting with 95% ethanol 3 times and ethyl acetate 4 times and combining the extracts recovered with n-butanol and then heat hydrolyzing at 80 degrees Celsius (see page 378, materials and methods). Mingkui also discloses the step of HPLC or high throughput liquid chromatography and silica gel column to separate pure product (see page 379, top left) and the use of chloroform and methanol to eluate the product. 
Although the step for hydrolyzing is not through fermentation as claimed in the instant application the step of hydrolysis is still disclosed and would thus create the same end product. The basis for which this holds true is that the same species of plant is extracted with the same organic solvents, lower alcohols of C1 to C4, especially ethyl acetate and ethanol (see instant page 8) and then put through a hydrolysis step. This would render the same end product and the examination of the present instant disclosure is on the end product itself, because the invention pertains to a product-by-process. The process may be different, but the product itself is the same and thus the inventions are not patentably distinct.
If in any case the hydrolysis step for the referenced art is different from that of Mingkui, and Mingkui does not explicitly teach the step of hydrolysis through fermentation which would result in a different product, then the ambiguity is rectified through the obviousness rejection set forth below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Mingkui (Anti-tumor Activity of Crude Saponin from Anemone raddeana Regel, Chin J Appl Environ Biol, 2008, 14(3):378-382) and Song-Bae (from IDS, KR20060047198A).
Regarding claim 1, Mingkui discloses a pharmaceutical composition which comprises a plant extract having anticancer activity. Mingkui discloses crushing of the plant Anemone raddeana (see abstract) and adding water to the Anemone raddeana. Mingkui also discloses extracting with 95% ethanol 3 times and ethyl acetate 4 times and combining the extracts recovered with n-butanol and then heat hydrolyzing at 80 degrees Celsius (see page 378, materials and methods). Mingkui also discloses the step of HPLC or high throughput liquid chromatography and silica gel column to separate pure product (see page 379, top left) and the use of chloroform and methanol to eluate the product.
Mingkui does not specifically teach fermentation of the extract to yield a hydrolyzed product, the additional plant extract being Pulsatilla koreana or wherein the anticancer saponins are selected from hederagenin 3-O-ẞ-D-glucopyranosyl-(1-4)- ẞ - D-glucopyranosyl-(1-3)-a-L-rhamnopyranosyl-(1-2)-a-L-arabinopyranoside, oleanolic acid 3-O-a-L-rhamnopyranosyl-(1-2)-[ ẞ -D-glucopyranosyl-(1-4)]-a-L-arabinopyranoside, and hederagenin 3-O- ẞ -D-glucopyranosyl-(1-3)-a-L-rhamnopyranosyl-(1-2)-a-L- arabinopyranoside of claim 5. 
Song-Bae’s general disclosure is to a method of improving anticancer effects of Pulsatillae radix through the fermentation hydrolysis of specific compounds in order to treat cancer (see abstract).
Regarding claim1, Song-Bae teaches that “Plant cells with glycosides contain enzymes that break them down, or glycosidases. In order to maintain the natural structure of glycoside extraction, it is a prerequisite to inactivate this enzyme prior to the extraction operation. Under normal organic solvent extraction conditions, this enzyme is inactivated and does not work” (see Conditions for Mass Production of SB365 from Baekduong) and through the fermentation process, hydrolysis reactions occur for saponins that produce anticancer agents (see abstract).
Regarding claim 2, Song-Bae teaches ultrasonic shaking for 10 minutes (see examples 1-4 and 7) which is also known as sonication.
Regarding claim 4, Song-Bae does not specifically teach that the anticancer saponin content of the plant extract is 15 to 110-fold improved however the anticancer effect can be improved upon by any person having skill in the art, specifically through concentration and dosing optimization. Also, if the extract of the same plant species were extracted in the same manner and put through the same hydrolysis process then the activity would be the same as claimed because the components of the composition are structurally the same.
Regarding claim 6, Song-Bae also teaches wherein the composition can further comprise of 3- O - [O α- L-ramnopyranosyl- (1 → 2)-[ O - β -D-glucopyranosyl- (1 → 4)] α- L-arabinofyranosyl] hederazinine, which is shown to have anticancer activity and thus would act as an anticancer agent (see abstract).
Regarding claim 8, Song-Bae teaches the plant to be Pulsatillae koreana (see description).
Therefore, it would have been obvious at the effective filing date to a person having ordinary skill in the art to utilize fermentation as a process for the hydrolysis to create the anticancer saponins from both the plant extracts of Anemone raddeana as taught by Mingkui and from the plant extracts of Pulsatilla koreana as taught by Song-Bae, because these saponins coming from these specific plant extracts which have also gone through hydrolysis via fermentation have already been shown to have anticancer activity. Song-Bae teaches the hydrolysis process through fermentation and combining known method steps to yield predictable results is prima facie obvious. Also combining equivalents known for the same purpose is also prima fascia obvious.
There would be a reasonable expectation of success in creating the instant composition because the saponins which have gone through a hydrolysis step to create anticancer saponins specifically from these plant species has already been described in the prior art.

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Mingkui (Anti-tumor Activity of Crude Saponin from Anemone raddeana Regel, Chin J Appl Environ Biol, 2008, 14(3):378-382) and Song-Bae (from IDS, KR20060047198A) as applied to claims 1, 2, 4, 6 and 8 above, and further in view of Song-Bae (TW1280881B).
Mingkui and Song-Bae teach the pharmaceutical composition of claim 1 however are silent on the composition further comprising the anticancer saponins are selected from hederagenin 3-O-ẞ-D-glucopyranosyl-(1-4)- ẞ - D-glucopyranosyl-(1-3)-a-L-rhamnopyranosyl-(1-2)-a-L-arabinopyranoside, oleanolic acid 3-O-a-L-rhamnopyranosyl-(1-2)-[ ẞ -D-glucopyranosyl-(1-4)]-a-L-arabinopyranoside, and hederagenin 3-O- ẞ -D-glucopyranosyl-(1-3)-a-L-rhamnopyranosyl-(1-2)-a-L- arabinopyranoside of claim 5.
Regarding claim 5, Song-Bae teaches the anticancer saponins through the process of hydrolysis to yield hederagenin 3-O-alpha-L-rhamnopyranosyl((1->2)-[beta-D-glucopyranosyl(1->4)]-alpha-L-arabinopyranoside, which is disclosed in the instant application, and teaches the saponin having anticancer activity (see abstract).
Regarding claim 7, Song-Bae teaches the tumors treated to be solid tumors (see title).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Mingkui (Anti-tumor Activity of Crude Saponin from Anemone raddeana Regel, Chin J Appl Environ Biol, 2008, 14(3):378-382), Song-Bae (from IDS, KR20060047198A) and Feng (CN101085804A).
Mingkui teaches a pharmaceutical composition which comprises a plant extract having anticancer activity. Mingkui discloses crushing of the plant Anemone raddeana (see abstract) and adding water to the Anemone raddeana. Mingkui also discloses extracting with 95% ethanol 3 times and ethyl acetate 4 times and combining the extracts recovered with n-butanol and then heat hydrolyzing at 80 degrees Celsius (see page 378, materials and methods). Mingkui also discloses the step of HPLC or high throughput liquid chromatography and silica gel column to separate pure product (see page 379, top left) and the use of chloroform and methanol to eluate the product.
Mingkui does not specifically teach the fermentation step for hydrolysis or the other plant extract being from Lonicera species.
Song-Bae’s general disclosure is to a method of improving anticancer effects of Pulsatillae radix through the fermentation hydrolysis of specific compounds in order to treat cancer (see abstract).
Regarding claim1, Song-Bae teaches that “Plant cells with glycosides contain enzymes that break them down, or glycosidases. In order to maintain the natural structure of glycoside extraction, it is a prerequisite to inactivate this enzyme prior to the extraction operation. Under normal organic solvent extraction conditions, this enzyme is inactivated and does not work” (see Conditions for Mass Production of SB365 from Baekduong) and through the fermentation process, hydrolysis reactions occur for saponins that produce anticancer agents (see abstract).
Feng’s general disclosure is to methods for preparing Lonicera macranthoides hypo-saponin B and application of the same in curing liver cancer, breast carcinoma and cervical cancer (see abstract and title).
Feng teaches the ethanol extract of Lonicera macranthoides and the hydrolysis of the saponins within the extract are used for treating liver cancer, breast cancer and cervical carcinoma.
Therefore, it would have been obvious at the effective filing date to a person having ordinary skill in the art to combine the teachings of Mingkui, Song-Bae and Feng to create the instant composition because the hydrolysis (specifically through fermentation) of the saponins from these specific plant species have already been shown to have anticancer activity and combining them into a single composition to create an anticancer composition would have been prima facie obvious. 
There would have been a reasonable expectation of success in arriving at the instant invention because the activity of the saponins gone through hydrolysis and from these particular plant species have already been disclosed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ANDREW BOECKELMAN whose telephone number is (571)272-0043. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JACOB A BOECKELMANExaminer, Art Unit 1655            


/TERRY A MCKELVEY/Supervisory Patent Examiner, Art Unit 1655